

Exhibit 10-d
 
ARVINMERITOR, INC.
2010 LONG-TERM INCENTIVE PLAN
(Amended and Restated as of January 20, 2011)
 
     1. Purpose of the Plan.
 
     The purpose of this Plan is to enhance shareholder value by linking the
compensation of officers, directors, and key employees of the Company to
increases in the price of ArvinMeritor stock and the achievement of other
performance objectives, and to encourage ownership in the Company by key
personnel whose long-term employment is considered essential to the Company’s
continued progress and success. The Plan is also intended to assist the Company
in the recruitment of new employees and to motivate, retain and encourage such
employees and directors to act in the shareholders’ interest and share in the
Company’s success.
 
     2. Definitions.
 
     As used herein, the following definitions shall apply:
 
     (a) “Administrator” means the Board, any Committee or such delegates as
shall be administering the Plan in accordance with Section 4 of the Plan.
 
     (b) “Affiliate” means any Subsidiary or other entity that is directly or
indirectly controlled by the Company or any entity in which the Company has a
significant ownership interest as determined by the Administrator. The
Administrator shall, in its sole discretion, determine which entities are
classified as Affiliates and designated as eligible to participate in this Plan.
 
     (c) “Applicable Law” means the requirements relating to the administration
of stock option plans under U.S. federal and state laws, any stock exchange or
quotation system on which the Company has listed or submitted for quotation the
Common Shares to the extent provided under the terms of the Company’s agreement
with such exchange or quotation system and, with respect to Awards subject to
the laws of any foreign jurisdiction where Awards are, or will be, granted under
the Plan, the laws of such jurisdiction.
 
     (d) “Award” means a Cash Award, Stock Award, Option, Stock Appreciation
Right or Other Stock-Based Award granted in accordance with the terms of the
Plan.
 
     (e) “Awardee” means an Employee or Director who has been granted an Award
under the Plan.
 
     (f) “Award Agreement” means a Cash Award Agreement, Stock Award Agreement,
Option Agreement, Stock Appreciation Right Agreement and/or Other Stock-Based
Award Agreement, which may be in written or electronic format, in such form and
with such terms as may be specified by the Administrator, evidencing the terms
and conditions of an individual Award. Each Award Agreement is subject to the
terms and conditions of the Plan.
 
     (g) “Board” means the Board of Directors of the Company.
 
     (h) “Cash Award” means a bonus opportunity awarded under Section 13 of the
Plan pursuant to which a Participant may become entitled to receive an amount
based on the satisfaction of such performance criteria as are specified in the
agreement or, if no agreement is entered into with respect to the Cash Award,
other documents evidencing the Award (the “Cash Award Agreement”).
 
     (i) “Change of Control” means one of the following shall have taken place
after the date of this Plan:
 
A-1
 

--------------------------------------------------------------------------------

 

     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of thirty-five percent (35%) or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of Directors (the “Outstanding Company Voting Securities”) or of such
other amount that, together with Common Shares already held by such Person,
constitutes more than fifty percent (50%) of either (x) the Outstanding Company
Voting Securities, or (y) the then outstanding Common Shares of the Company (the
“Outstanding Company Common Shares”). However, for purposes of this subsection
(i), the following acquisitions shall not constitute a Change of Control: (A)
any acquisition directly from the Company or any corporation controlled by the
Company; (B) any acquisition by the Company or any corporation controlled by the
Company; (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or (D) any acquisition by any corporation that is a Non-Control
Acquisition (as defined in subsection (iii) of this Section 2(i)); or
 
     (ii) Individuals who, as of the effective date of this Plan, constitute the
Board of the Company (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board of the Company within a twelve (12) month
period; provided, however, that any individual becoming a Director subsequent to
the effective date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; or
 
     (iii) Consummation of a reorganization, merger, consolidation, or sale or
other disposition of all or a substantial portion of the assets of the Company,
or the acquisition by the Company of assets or shares of another corporation (a
“Business Combination”), unless, such Business Combination is a Non-Control
Acquisition. For the purpose of this provision, “substantial portion of the
assets of the Company” is defined as assets having a gross fair market value,
determined without regard to any liabilities associated with such assets, of
forty percent (40%) or more of the total assets of the Company. A “Non-Control
Acquisition” shall mean a Business Combination where: (x) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Shares and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, at least fifty percent (50%) of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation l resulting from such Business
Combination (including, without limitation, a corporation which, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Shares and Outstanding Company
Voting Securities, as the case may be; or (y) a transfer of a substantial
portion of the assets of the Company is made to a Person beneficially owning,
directly or indirectly, fifty percent (50%) or more of, respectively, the
Outstanding Company Common Shares or Outstanding Company Voting Securities
(“Control Person”), as the case may be, or to another entity in which either
such Control Person or the Company beneficially owns fifty percent (50%) or more
of the total value or voting power of such entity’s outstanding voting
securities; or
 
     (iv) approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.
 
Notwithstanding the foregoing, if any payment or distribution event applicable
to an Award is subject to the requirements of Section 409A(a)(2)(A) of the Code,
the determination of the occurrence of a Change of Control shall be governed by
applicable provisions of Section 409A(a)(2)(A) of the Code and regulations and
rulings issued thereunder for purposes of determining whether such payment or
distribution may then occur.
 
A-2
 

--------------------------------------------------------------------------------

 

     (j) “Code” means the United States Internal Revenue Code of 1986, as
amended.
 
     (k) “Committee” means one or more committees of Directors appointed by the
Board in accordance with Section 4 of the Plan or, in the absence of any such
special appointment, the Compensation and Management Development Committee of
the Board.
 
     (l) “Common Shares” means the common shares, par value $1 per share, of the
Company.
 
     (m) “Company” means ArvinMeritor, Inc., an Indiana corporation, or, except
as utilized in the definition of Change of Control, its successor.
 
     (n) “Conversion Award” has the meaning set forth in Section 4(b)(xii) of
the Plan.
 
     (o) “Director” means a member of the Board.
 
     (p) “Disability,” has the meaning specified in the Company’s long-term
disability plan applicable to the Participant at the time of the disability. If
the Participant is not covered by a long-term disability plan, then the
definition applicable under the plan covering salaried U.S. Employees shall
apply.
 
     (q) “Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing to be a
Subsidiary or Affiliate for any reason (including, without limitation, as a
result of a public offering, or a spin-off or sale by the Company, of the stock
of the Subsidiary or Affiliate) or a sale of a division of the Company and its
Affiliates.
 
     (r) “Employee” means a regular, active employee of the Company or any
Affiliate, including an Officer and/or Director who is also a regular, active
employee of the Company or any Affiliate. The Administrator shall determine
whether the Chairman of the Board qualifies as an “Employee.” For any and all
purposes under the Plan, the term “Employee” shall not include a person hired as
an independent contractor, leased employee, consultant or a person otherwise
designated by the Administrator, the Company or an Affiliate at the time of hire
as not eligible to participate in or receive benefits under the Plan or not on
the payroll, even if such ineligible person is subsequently determined to be a
common law employee of the Company or an Affiliate or otherwise an employee by
any governmental or judicial authority. Unless otherwise determined by the
Administrator in its sole discretion, for purposes of the Plan, an Employee
shall be considered to have terminated employment and to have ceased to be an
Employee if his or her employer ceases to be an Affiliate, even if he or she
continues to be employed by such employer.
 
     (s) “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.
 
     (t) “Grant Date” means, with respect to each Award, the date upon which the
Award is granted to an Awardee pursuant to this Plan, which may be a designated
future date as of which such Award will be effective.
 
     (u) “Incentive Stock Option” means an Option that is identified in the
Option Agreement as intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code and the regulations promulgated thereunder,
and that actually does so qualify.
 
     (v) “Fair Market Value” means the closing price for the Common Shares
reported on a consolidated basis on the New York Stock Exchange on the relevant
date or, if there were no sales on such date, the closing price on the nearest
preceding date on which sales occurred.
 
     (w) “Nonqualified Stock Option” means an Option that is not an Incentive
Stock Option.
 
     (x) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
A-3
 

--------------------------------------------------------------------------------

 

     (y) “Option” means a right granted under Section 8 of the Plan to purchase
a number of Shares or Stock Units at such exercise price, at such times, and on
such other terms and conditions as are specified in the agreement or other
documents evidencing the Award (the “Option Agreement”). Both Incentive Stock
Options and Nonqualified Stock Options may be granted under the Plan.
 
     (z) “Other Stock-Based Award” means an Award granted pursuant to Section 12
of the Plan on such terms and conditions as are specified in the agreement or
other documents evidencing the Award (the “Other Stock-Based Award Agreement”).
 
     (aa) “Participant” means the Awardee or any person (including any estate)
to whom an Award has been assigned or transferred as permitted hereunder.
 
     (bb) “Plan” means this 2010 Long-Term Incentive Plan.
 
     (cc) “Qualifying Performance Criteria” shall have the meaning set forth in
Section 14(b) of the Plan.
 
     (dd) “Retirement” means, unless the Administrator determines otherwise,
voluntary Termination of Employment by a Participant from the Company and its
Affiliates after attaining age fifty-five (55) and having at least five (5)
years of service with the Company and its Affiliates, excluding service with an
Affiliate of the Company prior to the time that such Affiliate became an
Affiliate of the Company.
 
     (ee) “Securities Act” means the United States Securities Act of 1933, as
amended.
 
     (ff) “Share” means a Common Share, as adjusted in accordance with Section
16 of the Plan.
 
     (gg) “Stock Appreciation Right” means a right granted under Section 10 of
the Plan on such terms and conditions as are specified in the agreement or other
documents evidencing the Award (the “Stock Appreciation Right Agreement”).
 
     (hh) “Stock Award” means an award or issuance of Shares or Stock Units made
under Section 11 of the Plan, the grant, issuance, retention, vesting and/or
transferability of which is subject during specified periods of time to such
conditions (including, without limitation, continued employment or performance
conditions) and terms as are expressed in the agreement or other documents
evidencing the Award (the “Stock Award Agreement”).
 
     (ii) “Stock Unit” means a bookkeeping entry representing an amount
equivalent to the Fair Market Value of one Share, payable in cash, property or
Shares. Stock Units represent an unfunded and unsecured obligation of the
Company, except as otherwise provided for by the Administrator.
 
     (jj) “Subsidiary” means any company (other than the Company) in an unbroken
chain of companies beginning with the Company, provided each company in the
unbroken chain (other than the Company) owns, at the time of determination,
stock possessing more than 50% of the total combined voting power of all classes
of stock in one of the other companies in such chain.
 
     (kk) “Termination for Cause” means, unless otherwise provided in an Award
Agreement, Termination of Employment on account of any act of fraud or
intentional misrepresentation or embezzlement, misappropriation or conversion of
assets of the Company or any Affiliate, or the intentional and repeated
violation of the written policies or procedures of the Company, provided that,
for an Employee who is party to an individual severance or employment agreement
defining Cause, “Cause” shall have the meaning set forth in such agreement
except as may be otherwise provided in such agreement. For purposes of this
Plan, a Participant’s Termination of Employment shall be deemed to be a
Termination for Cause if, after the Participant’s employment has terminated,
facts and circumstances are discovered that would have justified, in the opinion
of the Committee, a Termination for Cause.
 
A-4
 

--------------------------------------------------------------------------------

 

     (ll) “Termination of Employment” means for purposes of this Plan, unless
otherwise determined by the Administrator, ceasing to be an Employee (as
determined in accordance with Section 3401(c) of the Code and the regulations
promulgated thereunder) of the Company or one of its Subsidiaries. In addition,
Termination of Employment shall mean a “separation from service” as defined in
regulations issued under Code Section 409A whenever necessary to ensure
compliance therewith for any payment or settlement of a benefit conferred under
this Plan that is subject to such Code section, and, for such purposes, shall be
determined based upon a reduction in the bona fide level of services performed
to a level equal to twenty percent (20%) or less of the average level of
services performed by the Employee during the immediately preceding 36-month
period.
 
     3. Stock Subject to the Plan.
 
     (a) Aggregate Limit. Subject to the provisions of Section 16(a) of the
Plan, the maximum aggregate number of Shares which may be subject to or
delivered under Awards granted under the Plan is 4.9 million Shares, including
Shares previously issued under the Plan and including an increase of 3.7 million
Shares effective as of January 20, 2011. Shares subject to or delivered under
Conversion Awards shall not reduce the aggregate number of Shares which may be
subject to or delivered under Awards granted under this Plan. The Shares issued
under the Plan may be either Shares reacquired by the Company, including Shares
purchased in the open market, or authorized but unissued Shares.
 
     (b) Code Section 162(m) and 422 Limits; Other Share Limitations. Subject to
the provisions of Section 16(a) of the Plan, the aggregate number of Shares
subject to Awards granted under this Plan during any fiscal year to any one
Awardee shall not exceed 500,000. Subject to the provisions of Section 16(a) of
the Plan, the aggregate number of Shares that may be subject to all Incentive
Stock Options granted under the Plan is 500,000 Shares. Notwithstanding anything
to the contrary in the Plan, the limitations set forth in this Section 3(b)
shall be subject to adjustment under Section 16(a) of the Plan only to the
extent that such adjustment will not affect the status of any Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code.
 
     (c) Share Counting Rules.
 
     (i) For purposes of this Section 3 of the Plan, Shares subject to Awards
that have been canceled, expired, settled in cash, or not issued or forfeited
for any reason shall not reduce the aggregate number of Shares which may be
subject to or delivered under Awards granted under this Plan and shall be
available for future Awards granted under this Plan. In addition, Shares subject
to Awards that have been canceled, expired, settled in cash, or not issued or
forfeited for any reason shall not reduce any other limitation on Shares to
which such Shares were subject at the time of the Award, and shall be available
for future Awards of the type subject to such limitations.
 
     (ii) The following Shares shall not become available for Awards under this
Plan: (A) Shares issued upon exercise of an Option, but only to the extent of
the net Shares issued upon exercise, not including Shares that have been
retained by the Company in payment or satisfaction of the purchase price of an
Award or the tax withholding obligation of an Awardee; or (B) Shares reserved
for issuance upon a grant of Stock Appreciation Rights which are exercised and
settled in Shares, but only to the extent the number of reserved Shares does not
exceed the number of Shares actually issued upon the exercise of the Stock
Appreciation Right.
 
     4. Administration of the Plan.
 
     (a) Procedure.
 
     (i) Multiple Administrative Bodies. The Plan shall be administered by the
Board, a Committee designated by the Board to so administer this Plan and/or
their respective delegates.
 
A-5
 

--------------------------------------------------------------------------------

 

     (ii) Section 162(m). To the extent that the Administrator determines it to
be desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Code Section 162(m), Awards to “covered
employees” (within the meaning of Code Section 162(m)) or to Employees that the
Committee determines may be “covered employees” in the future shall be made by a
Committee of two or more “outside directors” within the meaning of Section
162(m) of the Code. References herein to the Administrator in connection with
Awards intended to qualify as “performance-based compensation” shall mean a
Committee meeting the “outside director” requirements of Code Section 162(m).
Notwithstanding any other provision of the Plan, the Administrator shall not
have any discretion or authority to make changes to any Award that is intended
to qualify as “performance-based compensation” to the extent that the existence
of such discretion or authority would cause such Award not to so qualify.
 
     (iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”),
Awards to Officers and Directors shall be made by the entire Board or a
Committee of two or more “non-employee directors” within the meaning of Rule
16b-3.
 
     (iv) Other Administration. Except to the extent prohibited by Applicable
Law, the Board or a Committee may delegate to a Committee of one or more
Directors or to authorized officers of the Company the power to approve Awards
to persons eligible to receive Awards under the Plan who are not (A) subject to
Section 16 of the Exchange Act or (B) at the time of such approval, “covered
employees” under Section 162(m) of the Code.
 
     (v) Awards to Directors. The Board shall have the power and authority to
grant Awards to Directors who do not serve as employees of the Company
(“Non-employee Directors”), including the authority to determine the number and
type of Awards to be granted; determine the terms and conditions, not
inconsistent with the terms of this Plan, of any Award; and to take any other
actions the Board considers appropriate in connection with the administration of
the Plan.
 
     (vi) Delegation of Authority for the Day-to-Day Administration of the Plan.
Except to the extent prohibited by Applicable Law, the Administrator may
delegate to one or more individuals the day-today administration of the Plan and
any of the functions assigned to it in this Plan. Such delegation may be revoked
at any time.
 
     (b) Powers of the Administrator. Subject to the provisions of the Plan and,
in the case of a Committee or delegates acting as the Administrator, subject to
the specific duties delegated to such Committee or delegates, the Administrator
shall have the authority, in its discretion:
 
     (i) to select the Non-employee Directors and Employees of the Company or
its Affiliates to whom Awards are to be granted hereunder;
 
     (ii) to determine Cash Award targets and the number of Common Shares to be
covered by each Award granted hereunder;
 
     (iii) to determine the type of Award to be granted to the selected
Employees and Non-employee Directors;
 
     (iv) to approve forms of Award Agreements;
 
     (v) to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise and/or purchase price, the time or times
when an Award may be exercised (which may or may not be based on performance
criteria), the vesting schedule, any vesting and/or exercisability provisions,
terms regarding acceleration of Awards or waiver of forfeiture restrictions, the
acceptable forms of consideration for payment for an Award, the term, and any
restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Administrator, in its sole discretion,
shall determine and may be established at the time an Award is granted or
thereafter;
 
     (vi) to correct administrative errors;
 
A-6
 

--------------------------------------------------------------------------------

 

     (vii) to construe and interpret the terms of the Plan (including sub-plans
and Plan addenda) and Awards granted pursuant to the Plan;
 
     (viii) to adopt rules and procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized (A) to adopt rules and procedures
regarding the conversion of local currency, the shift of tax liability from
employer to employee (where legally permitted) and withholding procedures and
handling of stock certificates which vary with local requirements, and (B) to
adopt sub-plans and Plan addenda as the Administrator deems desirable, to
accommodate foreign laws, regulations and practice;
 
     (ix) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans and Plan addenda;
 
     (x) to modify or amend each Award, including, but not limited to, the
acceleration of vesting and/or exercisability, provided, however, that any such
modification or amendment (A) is subject to the minimum vesting provisions set
forth in Sections 8(e), 11(a) and 12(a) of the Plan and the plan amendment
provisions set forth in Section 17 of the Plan, and (B) may not impair any
outstanding Award unless agreed to in writing by the Participant, except that
such agreement shall not be required if the Administrator determines in its sole
discretion that such modification or amendment either (Y) is required or
advisable in order for the Company, the Plan or the Award to satisfy any
Applicable Law or to meet the requirements of any accounting standard, or (Z) is
not reasonably likely to significantly diminish the benefits provided under such
Award, or that adequate compensation has been provided for any such
diminishment, except following a Change of Control;
 
     (xi) to allow or require Participants to satisfy withholding tax amounts by
electing to have the Company withhold from the Shares to be issued upon exercise
of a Nonqualified Stock Option or vesting of a Stock Award that number of Shares
having a Fair Market Value equal to the amount required to be withheld. The Fair
Market Value of the Shares to be withheld shall be determined in such manner and
on such date that the Administrator shall determine or, in the absence of
provision otherwise, on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may provide;
 
     (xii) to authorize conversion or substitution under the Plan of any or all
stock options, stock appreciation rights or other stock awards held by awardees
of an entity acquired by the Company (the “Conversion Awards”). Any conversion
or substitution shall be effective as of the close of the merger or acquisition.
The Conversion Awards may be Nonqualified Stock Options or Incentive Stock
Options, as determined by the Administrator, with respect to options granted by
the acquired entity;
 
     (xiii) to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
 
     (xiv) to impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resale by a
Participant or of other subsequent transfers by the Participant of any Shares
issued as a result of or under an Award or upon the exercise of an Award,
including without limitation, (A) restrictions under an insider trading policy,
(B) restrictions as to the use of a specified brokerage firm for such resale or
other transfers, and (C) institution of “blackout” periods on exercises of
Awards;
 
     (xv) to provide, either at the time an Award is granted or by subsequent
action, that an Award shall contain as a term thereof, a right, either in tandem
with the other rights under the Award or as an alternative thereto, of the
Participant to receive, without payment to the Company, a number of Shares, cash
or a combination thereof, the amount of which is determined by reference to the
value of the Award; and
 
A-7
 

--------------------------------------------------------------------------------

 

     (xvi) to make all other determinations deemed necessary or advisable for
administering the Plan and any Award granted hereunder.
 
     (c) Effect of Administrator’s Decision. All questions arising under the
Plan or under any Award shall be decided by the Administrator in its total and
absolute discretion. All decisions, determinations and interpretations by the
Administrator regarding the Plan, any rules and regulations under the Plan and
the terms and conditions of any Award granted hereunder, shall be final and
binding on all Participants. The Administrator shall consider such factors as it
deems relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations, including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.
 
     5. Eligibility.
 
     Awards may be granted only to Directors and Employees of the Company or any
of its Affiliates.
 
     6. Term of Plan.
 
     The Plan became effective upon its approval by shareholders of the Company
on January 28, 2010. It shall continue in effect for a term of ten (10) years
from that date unless terminated earlier under Section 17 of the Plan.
 
     7. Term of Award.
 
     Subject to the provisions of the Plan, the term of each Award shall be
determined by the Administrator and stated in the Award Agreement, and may
extend beyond the termination of the Plan. In the case of an Option or a Stock
Appreciation Right, the term shall be ten (10) years from the Grant Date or such
shorter term as may be provided in the Award Agreement.
 
     8. Options.
 
     The Administrator may grant an Option or provide for the grant of an
Option, either from time to time in the discretion of the Administrator or
automatically upon the occurrence of specified events, including, without
limitation, the achievement of performance goals or the satisfaction of an event
or condition within the control of the Awardee or within the control of others.
 
     (a) Option Agreement. Each Option Agreement shall contain provisions
regarding (i) the number of Shares that may be issued upon exercise of the
Option, (ii) the type of Option, (iii) the exercise price of the Option and the
means of payment of such exercise price, (iv) the term of the Option, (v) such
terms and conditions regarding the vesting and/or exercisability of an Option as
may be determined from time to time by the Administrator, (vi) restrictions on
the transfer of the Option and forfeiture provisions, and (vii) such further
terms and conditions, in each case not inconsistent with this Plan, as may be
determined from time to time by the Administrator.
 
     (b) Exercise Price. The per share exercise price for the Shares to be
issued upon exercise of an Option shall be determined by the Administrator,
except that the per Share exercise price shall be no less than 100% of the Fair
Market Value per Share on the Grant Date.
 
     (c) No Option Repricings. Subject to Section 16(a) of the Plan, the
exercise price of an Option may not be reduced without shareholder approval, nor
may outstanding Options be cancelled in exchange for cash, other Awards or
Options with an exercise price that is less than the exercise price of the
original Option without shareholder approval.
 
     (d) No Reload Grants. Options shall not be granted under the Plan in
consideration for and shall not be conditioned upon the delivery of Shares to
the Company in payment of the exercise price and/or tax withholding obligation
under any other employee stock option.
 
A-8
 

--------------------------------------------------------------------------------

 

     (e) Vesting Period and Exercise Dates. Options granted under this Plan
shall vest and/or be exercisable at such time and in such installments during
the period prior to the expiration of the Option’s term as determined by the
Administrator, except that no Option granted to an Employee shall first become
exercisable within one (1) year from its Grant Date, other than (i) upon a
Change of Control as specified in Section 16(b) of the Plan, or (ii) upon the
death or Disability of the Awardee, in each case as specified in the Option
Agreement. The Administrator shall have the right to make the timing of the
ability to exercise any Option granted under this Plan subject to continued
active employment, the passage of time and/or such performance requirements as
deemed appropriate by the Administrator. At any time after the grant of an
Option, the Administrator may reduce or eliminate any restrictions surrounding
any Participant’s right to exercise all or part of the Option, subject to the
restrictions set forth above.
 
     (f) Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment,
either through the terms of the Option Agreement or at the time of exercise of
an Option. Acceptable forms of consideration may include:
 
     (i) cash;
 
     (ii) check or wire transfer (denominated in U.S. Dollars);
 
     (iii) subject to any conditions or limitations established by the
Administrator, other Shares which (A) in the case of Shares acquired from the
Company (whether upon the exercise of an Option or otherwise), have been owned
by the Participant for more than six (6) months on the date of surrender (unless
this condition is waived by the Administrator), and (B) have a Fair Market Value
on the date of surrender equal to or greater than the aggregate exercise price
of the Shares as to which said Option shall be exercised (it being agreed that
the excess of the Fair Market Value over the aggregate exercise price shall be
refunded to the Awardee in cash);
 
     (iv) subject to any conditions or limitations established by the
Administrator, the Company withholding shares otherwise issuable upon exercise
of an Option;
 
     (v) consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Administrator and in compliance with
Applicable Law;
 
     (vi) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Law; or
 
     (vii) any combination of the foregoing methods of payment.
 
     (g) Procedure for Exercise; Rights as a Shareholder.
 
     (i) Any Option granted hereunder shall be exercisable according to the
terms of the Plan and at such times and under such conditions as determined by
the Administrator and set forth in the applicable Option Agreement.
 
     (ii) An Option shall be deemed exercised when (A) the Company receives (1)
written or electronic notice of exercise (in accordance with the Option
Agreement or procedures established by the Administrator) from the person
entitled to exercise the Option and (2) full payment for the Shares with respect
to which the related Option is exercised, and (B) with respect to Nonqualified
Stock Options, provisions acceptable to the Administrator have been made for
payment of all applicable withholding taxes.
 
     (iii) Unless provided otherwise by the Administrator or pursuant to this
Plan, until the Shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), no
right to vote or any other rights as a shareholder shall exist with respect to
the Shares subject to an Option, notwithstanding the exercise of the Option.
 
A-9
 

--------------------------------------------------------------------------------

 

     (iv) The Company shall issue (or cause to be issued) such Shares as soon as
administratively practicable after the Option is exercised. An Option may not be
exercised for a fraction of a Share.
 
     (h) Termination of Employment or Board Membership. The Administrator shall
determine as of the Grant Date (subject to modification subsequent to the Grant
Date) the effect a termination from membership on the Board by a Director for
any reason or a Termination of Employment due to (i) Disability, (ii)
Retirement, (iii) death, or (iv) otherwise (including Termination for Cause)
shall have on any Option. Unless otherwise provided in the Award Agreement, (w)
upon termination from membership on the Board by a Director, any Option held by
such Director that (1) has not vested and is not exercisable as of the effective
date of such termination from membership on the Board shall be subject to
immediate cancellation and forfeiture or (2) is vested and exercisable as of the
effective date of such termination shall remain exercisable for five (5) years
thereafter, or the remaining term of the Option, if less; (x) a Termination of
Employment due to Disability or death or the termination of a Director due to
death shall result in immediate vesting of any Option, which shall remain
exercisable for three (3) years thereafter, or the remaining term of the Option,
if less; (y) provided that Retirement occurs at least one (1) year after the
Grant Date, an Option held by an Awardee at Retirement will remain outstanding
for the lesser of five (5) years or the remaining term of the option and will
continue to vest in accordance with the terms of the Option Agreement as though
the Awardee were still employed; and (z) any other Termination of Employment
shall result in immediate cancellation and forfeiture of all outstanding Options
that have not vested as of the effective date of such Termination of Employment,
and any vested and exercisable Options held at the time of such Termination of
Employment shall remain exercisable for ninety (90) days thereafter, or the
remaining term of the Option, if less, provided, however, that an involuntary
Termination of Employment other than a Termination for Cause shall be deemed
effective as of the end of any period during which severance is payable.
 
     9. Incentive Stock Option Limitations/Terms.
 
     (a) Eligibility. Only employees (as determined in accordance with Section
3401(c) of the Code and the regulations promulgated thereunder) of the Company
or any of its Subsidiaries may be granted Incentive Stock Options. No Incentive
Stock Option shall be granted to any such employee who as of the Grant Date owns
stock possessing more than 10% of the total combined voting power of the
Company.
 
     (b) $100,000 Limitation. Notwithstanding the designation “Incentive Stock
Option” in an Option Agreement, if and to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Awardee during any calendar year (under
all plans of the Company and any of its Subsidiaries) exceeds U.S. $100,000,
such Options shall be treated as Nonqualified Stock Options. For purposes of
this Section 9(b) of the Plan, Incentive Stock Options shall be taken into
account in the order in which they were granted. The Fair Market Value of the
Shares shall be determined as of the Grant Date.
 
     (c) Transferability. The Option Agreement must provide that an Incentive
Stock Option is not transferable by the Awardee otherwise than by will or the
laws of descent and distribution, and, during the lifetime of such Awardee, must
not be exercisable by any other person. If the terms of an Incentive Stock
Option are amended to permit transferability, the Option will be treated for tax
purposes as a Nonqualified Stock Option.
 
     (d) Exercise Price. The per Share exercise price of an Incentive Stock
Option shall in no event be inconsistent with the requirements for qualification
of the Incentive Stock Option under Section 422 of the Code.
 
     (e) Other Terms. Option Agreements evidencing Incentive Stock Options shall
contain such other terms and conditions as may be necessary to qualify, to the
extent determined desirable by the Administrator, with the applicable provisions
of Section 422 of the Code.
 
A-10
 

--------------------------------------------------------------------------------

 

     10. Stock Appreciation Rights.
 
     A “Stock Appreciation Right” is a right that entitles the Awardee to
receive, in cash or Shares (as determined by the Administrator), value equal to
or otherwise based on the excess of (i) the Fair Market Value of a specified
number of Shares at the time of exercise over (ii) the aggregate exercise price
of the right, as established by the Administrator on the Grant Date. Stock
Appreciation Rights may be granted to Awardees either alone (“freestanding”) or
in addition to or in tandem with other Awards granted under the Plan and may,
but need not, relate to a specific Option granted under Section 8 of the Plan.
Any Stock Appreciation Right granted in tandem with an Option may be granted at
the same time such Option is granted or at any time thereafter before exercise
or expiration of such Option. All Stock Appreciation Rights under the Plan shall
be granted subject to the same terms and conditions applicable to Options as set
forth in Section 8 of the Plan. Subject to the provisions of Section 8 of the
Plan, the Administrator may impose such other conditions or restrictions on any
Stock Appreciation Right as it shall deem appropriate. Stock Appreciation Rights
may be settled in Shares or cash as determined by the Administrator.
 
     11. Stock Awards.
 
     (a) Stock Award Agreement. Each Stock Award Agreement shall contain
provisions regarding (i) the number of Shares subject to such Stock Award or a
formula for determining such number, (ii) the purchase price of the Shares, if
any, and the means of payment for the Shares, (iii) the performance criteria, if
any, and level of achievement versus these criteria that shall determine the
number of Shares granted, issued, retainable and/or vested, (iv) such terms and
conditions on the grant, issuance, vesting and/or forfeiture of the Shares as
may be determined from time to time by the Administrator, (v) restrictions on
the transferability of the Stock Award, and (vi) such further terms and
conditions, in each case not inconsistent with this Plan, as may be determined
from time to time by the Administrator. No condition that is based upon
performance criteria and level of achievement versus such criteria shall be
based on performance over a period of less than one year, and no condition that
is based upon continued employment or the passage of time shall provide for
vesting in full of a Stock Award in less than three (3) years from the date the
Stock Award is made, other than (i) with respect to such Stock Awards that are
issued upon the exercise or settlement of Options or Stock Appreciation Rights,
(ii) upon a Change of Control as specified in Section 16(b) of the Plan, (iii)
upon the death, Disability or Retirement of the Awardee, in each case as
specified in the Stock Award Agreement, or (iv) for up to 10% of the total
Shares authorized to be issued under the Plan in the aggregate subject to Stock
Awards or Other Stock-Based Awards which shall have no minimum vesting period.
The Administrator shall be prohibited from waiving the minimum vesting
conditions set forth above except under the circumstances in clauses (i) through
(iv) of the immediately preceding sentence.
 
     (b) Restrictions and Performance Criteria. The grant, issuance, retention
and/or vesting of Stock Awards issued to Employees may be subject to such
performance criteria and level of achievement versus these criteria as the
Administrator shall determine, which criteria may be based on financial
performance, personal performance evaluations and/or completion of service by
the Awardee. Notwithstanding anything to the contrary herein, the performance
criteria for any Stock Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be
established by the Administrator based on one or more Qualifying Performance
Criteria selected by the Administrator and specified in writing not later than
ninety (90) days after the commencement of the period of service (or, if
earlier, the elapse of 25% of such period) to which the performance goals relate
or otherwise within the time period required by the Code or the applicable
Treasury Regulations, provided that the outcome is substantially uncertain at
that time.
 
     (c) Termination of Employment or Board Membership. The Administrator shall
determine as of the Grant Date (subject to modification subsequent to the Grant
Date) the effect a termination from membership on the Board by a Director for
any reason or a Termination of Employment due to (i) Disability, (ii)
Retirement, (iii) death, or (iv) otherwise (including Termination for Cause)
shall have on any Stock Award. Unless otherwise provided in the Award Agreement,
(w) a termination from membership on the Board by a Director due to Disability
or death shall result in immediate vesting of a Stock Award; (x) a Termination
of Employment due to Disability or death shall result in vesting of a prorated
portion of any Stock Award, effective as of the end of the applicable
performance or vesting period or other period of restriction, based upon the
full months of the applicable performance period, vesting period or other period
of restriction elapsed as of the end of the month in which the Termination of
Employment due to Disability or death occurs over the total number of months in
such period; (y) provided that Retirement occurs at least one (1) year after the
Grant Date, an Award held by an Awardee at Retirement will remain outstanding
for the lesser of five (5) years or the remaining term of the Award and will
continue to vest in accordance with the terms of the Award Agreement as though
the Awardee were still employed, subject to the requirement that the amount of
any Award shall not be determined before the end of the applicable performance
or vesting period or other period of restriction; and (z) any other Termination
of Employment or termination from membership on the Board by a Director
(including, but not limited to, Retirement before the one (1) year anniversary
of the Grant Date) shall result in immediate cancellation and forfeiture of all
outstanding, unvested Stock Awards, provided, however, that, with respect to an
Employee, an involuntary Termination of Employment other than a Termination for
Cause shall be deemed effective as of the end of any period during which
severance is payable.
 
A-11
 

--------------------------------------------------------------------------------

 

     (d) Rights as a Shareholder. Unless otherwise provided for by the
Administrator, the Participant shall have the rights equivalent to those of a
shareholder and shall be a shareholder only after Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) to the Participant.
 
     12. Other Stock-Based Awards.
 
     (a) Other Stock-Based Awards. An “Other Stock-Based Award” means any other
type of equity-based or equity-related Award not otherwise described by the
terms of this Plan (including the grant or offer for sale of unrestricted
Shares) in such amount and subject to such terms and conditions as the
Administrator shall determine. Such Awards may involve the transfer of actual
Shares to Participants, or payment in cash or otherwise of amounts based on the
value of Shares. Each Other Stock-Based Award will be evidenced by an Award
Agreement containing such terms and conditions as may be determined by the
Administrator. No condition that is based upon performance criteria and level of
achievement versus such criteria shall be based on performance over a period of
less than one year and no condition that is based upon continued employment or
the passage of time shall provide for vesting in full of an Other Stock-Based
Award in less than three (3) years from the date the Other Stock-Based Award is
made, other than (i) with respect to such Other Stock-Based Awards that are
issued upon the exercise or settlement of Options or Stock Appreciation Rights,
(ii) upon a Change of Control as specified in Section 16(b) of the Plan, (iii)
upon the death, Disability or Retirement of the Awardee, in each case as
specified in the Other Stock-Based Award Agreement, or (iv) for up to 10% of the
total Shares authorized to be issued under the Plan in the aggregate subject to
Stock Awards or Other Stock-Based Awards which shall have no minimum vesting
period. The Administrator shall be prohibited from waiving the minimum vesting
conditions set forth above except under the circumstances in clauses (i) through
(iv) of the immediately preceding sentence.
 
     (b) Value of Other Stock-Based Awards. Each Other Stock-Based Award shall
be expressed in terms of Shares or units based on Shares, as determined by the
Administrator. The Administrator may establish performance goals in its
discretion. If the Administrator exercises its discretion to establish
performance goals, the number and/or value of Other Stock-Based Awards that will
be paid out to the Participant will depend on the extent to which the
performance goals are met. Notwithstanding anything to the contrary herein, the
performance criteria for any Other Stock-Based Award that is intended to satisfy
the requirements for “performance-based compensation” under Section 162(m) of
the Code shall be established by the Administrator based on one or more
Qualifying Performance Criteria selected by the Administrator and specified in
writing not later than ninety (90) days after the commencement of the period of
service (or, if earlier, the elapse of 25% of such period) to which the
performance goals relate and otherwise within the time period required by the
Code and the applicable Treasury Regulations, provided that the outcome is
substantially uncertain at that time.
 
     (c) Payment of Other Stock-Based Awards. Payment, if any, with respect to
Other Stock-Based Awards shall be made in accordance with the terms of the
Award, in cash or Shares as the Administrator determines.
 
A-12
 

--------------------------------------------------------------------------------

 

     (d) Termination of Employment or Board Membership. The Administrator shall
determine as of the Grant Date (subject to modification subsequent to the Grant
Date) the effect a termination from membership on the Board by a Director for
any reason or a Termination of Employment due to (i) Disability, (ii)
Retirement, (iii) death, or (iv) otherwise (including Termination for Cause)
shall have on any Other Stock-Based Award. Unless otherwise provided in the
Award Agreement, (w) the termination from membership on the Board of a Director
for any reason shall result in immediate vesting; (x) a Termination of
Employment due to Disability or death shall result in vesting of a prorated
portion of any Other Stock-Based Award, effective as of the end of the
applicable performance or vesting period or other period of restriction, based
upon the full months of the applicable performance period, vesting period or
other period of restriction elapsed as of the end of the month in which the
Termination of Employment due to Disability or death occurs over the total
number of months in such period; (y) provided that Retirement occurs at least
one (1) year after the Grant Date, an Award held by an Awardee at Retirement
will remain outstanding for the lesser of five (5) years or the remaining term
of the Award and will continue to vest in accordance with the terms of the Award
Agreement as though the Awardee were still employed, subject to the requirement
that the amount of any Award shall not be determined before the end of the
applicable performance or vesting period or other period of restriction; and (z)
any other Termination of Employment (including but not limited to Retirement
before the one (1) year anniversary of the Grant Date) shall result in immediate
cancellation and forfeiture of all outstanding, unvested Other Stock-Based
Awards, provided, however, that an involuntary Termination of Employment other
than a Termination for Cause shall be deemed effective as of the end of any
period during which severance is payable.
 
     13. Cash Awards.
 
     Each Cash Award will confer upon the Participant the opportunity to earn a
future payment tied to the level of achievement with respect to one or more
performance criteria established for a performance period.
 
     (a) Cash Award. Each Cash Award may contain provisions regarding (i) the
amounts potentially payable to the Participant as a Cash Award, (ii) the
performance criteria and level of achievement versus these criteria which shall
determine the amount of such payment, (iii) the period as to which performance
shall be measured for establishing the amount of any payment, (iv) the timing of
any payment earned by virtue of performance, (v) restrictions on the alienation
or transfer of the Cash Award prior to actual payment, (vi) forfeiture
provisions, and (vii) such further terms and conditions, in each case not
inconsistent with the Plan, as may be determined from time to time by the
Administrator. The maximum amount payable as a Cash Award that is settled for
cash may be a multiple of the target amount payable, but the maximum amount
payable pursuant to portions of Cash Awards earned with respect to any fiscal
year to any Awardee shall not exceed U.S. $10,000,000.
 
     (b) Performance Criteria. The Administrator shall establish the performance
criteria and level of achievement versus these criteria which shall determine
the amounts payable under a Cash Award, which criteria may be based on financial
performance and/or personal performance evaluations. The Administrator may
specify the percentage of the target Cash Award that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code. Notwithstanding anything to the contrary herein, the performance criteria
for any portion of a Cash Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure established by the Administrator based on one or more Qualifying
Performance Criteria selected by the Administrator and specified in writing not
later than ninety (90) days after the commencement of the period of service (or,
if earlier, the elapse of 25% of such period) to which the performance goals
relate and otherwise within the time period required by the Code and the
applicable Treasury Regulations, provided that the outcome is substantially
uncertain at that time.
 
     (c) Timing and Form of Payment. The Administrator shall determine the time
of payment of any Cash Award. The Administrator may provide for or, subject to
such terms and conditions as the Administrator may specify, may permit an
Awardee to elect for the payment of any Cash Award to be deferred to a specified
date or event. The Administrator may specify the form of payment of Cash Awards,
which may be cash or other property, including Shares, or may provide for an
Awardee to have the option for his or her Cash Award, or such portion thereof as
the Administrator may specify, to be paid in whole or in part in cash or other
property, including Shares. To the extent that a Cash Award is in the form of
cash, the Administrator may determine whether a payment is in U.S. dollars or
foreign currency.
 
A-13
 

--------------------------------------------------------------------------------

 

     (d) Termination of Employment or Board Membership. The Administrator shall
determine as of the Grant Date (subject to modification subsequent to the Grant
Date) the effect a termination from membership on the Board by a Director for
any reason or a Termination of Employment due to (i) Disability, (ii)
Retirement, (iii) death, or (iv) otherwise (including Termination for Cause)
shall have on any Cash Award. Unless otherwise provided in the Award Agreement,
(w) termination from membership on the Board by a Director due to Disability or
death shall result in immediate vesting of any Cash Award; (x) a Termination of
Employment due to Disability or death shall result in vesting of a prorated
portion of any Cash Award, effective as of the end of the applicable performance
period, based upon the full months of the applicable performance period elapsed
as of the end of the month in which the Termination of Employment due to
Disability or death occurs over the total number of months in such period; (y)
provided that Retirement occurs at least one (1) year after the first day of the
performance period, an Award held by an Awardee at Retirement will remain
outstanding for the lesser of five (5) years or the remaining term of the Award
and will continue to vest in accordance with the terms of the Award Agreement as
though the Awardee were still employed, subject to the requirement that the
amount of any Award shall not be determined before the end of the applicable
performance period; and (z) any other Termination of Employment or termination
from Board membership (including but not limited to Retirement before the one
(1) year anniversary of the first day of the performance period) shall result in
immediate cancellation and forfeiture of all outstanding, unvested Cash Awards,
provided, however, that an Awardee who incurs an involuntary Termination of
Employment other than a Termination for Cause at least one year after the
beginning of an applicable performance cycle for a performance based Award shall
receive a partial Award, subject to the requirement that the amount of such
performance-based Award shall not be determined before the end of the applicable
performance period, and shall be prorated based upon the full months of the
applicable performance period elapsed as of the end of the month in which the
Termination of Employment occurs over the total number of months in the
performance period.
 
     14. Other Provisions Applicable to Awards.
 
     (a) Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by beneficiary designation,
will or by the laws of descent or distribution. The Administrator may make an
Award transferable to an Awardee’s family member or any other person or entity.
If the Administrator makes an Award transferable, either as of the Grant Date or
thereafter, such Award shall contain such additional terms and conditions as the
Administrator deems appropriate, and any transferee shall be deemed to be bound
by such terms upon acceptance of such transfer.
 
     (b) Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit, Affiliate or
business segment, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, in each case as specified by the Committee in the
Award: (i) sales or cash return on sales; (ii) cash flow or free cash flow or
net cash from operating activity; (iii) earnings (including gross margin,
earnings before or after interest and taxes, earnings before taxes, and net
earnings); (iv) basic or diluted earnings per share; (v) growth in earnings or
earnings per share; (vi) stock price; (vii) return on equity or average
shareholders’ equity; (viii) total shareholder return; (ix) return on capital;
(x) return on assets or net assets; (xi) return on investments; (xii) revenue or
gross profits; (xiii) income before or after interest, taxes, depreciation and
amortization, or net income; (xiv) pretax income before allocation of corporate
overhead and bonus; (xv) operating income or net operating income; (xvi)
operating profit or net operating profit (whether before or after taxes); (xvii)
operating margin; (xviii) return on operating revenue; (xix) working capital or
net working capital; (xx) market share; (xxi) asset velocity index; (xxii)
contract awards or backlog; (xxiii) overhead or other expense or cost reduction;
(xxiv) growth in shareholder value relative to the moving average of the S&P 500
Index or a peer group index; (xxv) credit rating; (xxvi) strategic plan
development and implementation; (xxvii) improvement in workforce diversity;
(xxviii) customer satisfaction; (xxix) employee satisfaction; (xxx) management
succession plan development and implementation; and (xxxi) employee retention.
With respect to any Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code, the
performance criteria must be Qualifying Performance Criteria, and the
Administrator will (within the first quarter of the performance period, but in
no event more than ninety (90) days into that period) establish the specific
performance targets (including thresholds and whether to exclude certain
extraordinary, non-recurring, or similar items) and award amounts (subject to
the right of the Administrator to exercise discretion to reduce payment amounts
following the conclusion of the performance period).
 
A-14
 

--------------------------------------------------------------------------------

 

     (c) Certification. Prior to the payment of any compensation under an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Administrator shall certify in writing the extent to which any
Qualifying Performance Criteria and any other material terms under such Award
have been satisfied (other than in cases where such criteria relate solely to
the increase in the value of the Common Shares).
 
     (d) Discretionary Adjustments Pursuant to Section 162(m). Notwithstanding
satisfaction or completion of any Qualifying Performance Criteria, to the extent
specified as of the Grant Date, the number of Shares, Options or other benefits
granted, issued, retainable and/or vested under an Award on account of
satisfaction of such Qualifying Performance Criteria may be reduced by the
Administrator on the basis of such further considerations as the Administrator
in its sole discretion shall determine.
 
     (e) Other Forfeiture Events. The Administrator may, in its discretion, also
require repayment to the Company of all or any portion of an Award if the amount
of the Award was calculated based upon the achievement of certain financial
results that were subsequently the subject of a restatement of the Company’s
financial statements within a period of one year after the payment or settlement
of the Award, the Participant engaged in misconduct or other culpable conduct
(as determined by the Committee in its sole discretion) that caused or
contributed to the need for the restatement of the financial statements, and the
amount of the Award would have been lower than the amount actually awarded to
the Participant had the financial results been properly reported. This provision
shall not be the Company’s exclusive remedy with respect to such matters.
 
     15. Dividends and Dividend Equivalents.
 
     Awards (other than Options and Stock Appreciation Rights and
performance-based awards) may provide the Awardee with the right to receive
dividend payments or dividend equivalent payments on the Shares subject to the
Award, whether or not such Award is vested. Such payments may be made in cash,
Shares or Stock Units or may be credited as cash or Stock Units to an Awardee’s
account and later settled in cash or Shares or a combination thereof, as
determined by the Administrator. Such payments and credits may be subject to
such conditions and contingencies as the Administrator may establish.
 
     16. Adjustments upon Changes in Capitalization, Organic Change or Change of
Control.
 
     (a) Adjustment Clause. In the event of (i) a stock dividend, stock split,
reverse stock split, share combination, or recapitalization or similar event
affecting the capital structure of the Company (each, a “Share Change”), or (ii)
a merger, consolidation, acquisition of property or shares, separation,
spin-off, reorganization, stock rights offering, liquidation, Disaffiliation, or
similar event affecting the Company or any of its Subsidiaries (each, an
“Organic Change”), the Administrator or the Board shall make such substitutions
or adjustments to outstanding Awards as it deems appropriate and equitable. In
its discretion, such adjustments may include, without limitation, such
proportionate adjustments that it deems appropriate to reflect such change with
respect to (i) the Share limitations set forth in Sections 3, 11(a) and 12(a) of
the Plan, (ii) the number and kind of Shares covered by each outstanding Award,
and (iii) the price per Share subject to each such outstanding Award. In the
case of Organic Changes, such adjustments may include, without limitation, (x)
the cancellation of outstanding Awards in exchange for payments of cash,
property or a combination thereof having an aggregate value equal to the value
of such Awards, as determined by the Administrator or the Board in its sole
discretion (it being understood that in the case of an Organic Change with
respect to which shareholders receive consideration other than publicly traded
equity securities of the ultimate surviving entity, any such determination by
the Administrator that the value of an Option or Stock Appreciation Right shall
for this purpose be deemed to equal the excess, if any, of the value of the
consideration being paid for each Share pursuant to such Organic Change over the
exercise price of such Option or Stock Appreciation Right shall conclusively be
deemed valid); (y) the substitution of other property (including, without
limitation, cash or other securities of the Company and securities of entities
other than the Company) for the Shares subject to outstanding Awards; and (z) in
connection with any Disaffiliation, arranging for the assumption of Awards, or
replacement of Awards with new awards based on other property or other
securities (including, without limitation, other securities of the Company and
securities of entities other than the Company), by the affected Subsidiary,
Affiliate, or division or by the entity that controls such Subsidiary,
Affiliate, or division following such Disaffiliation (as well as any
corresponding adjustments to Awards that remain based upon Company securities).
 
A-15
 

--------------------------------------------------------------------------------

 

     (b) Change of Control. In the event of a Change of Control, unless
otherwise determined by the Administrator as of the Grant Date of a particular
Award (or subsequent to the Grant Date), the following acceleration,
exercisability and valuation provisions shall apply:
 
     (i) On the date that such Change of Control occurs, any or all Options and
Stock Appreciation Rights awarded under this Plan not previously exercisable and
vested shall become fully exercisable and vested.
 
     (ii) Except as may be provided in an individual severance or employment
agreement (or severance plan) to which an Awardee is a party, in the event of an
Awardee’s Termination of Employment within two (2) years after a Change of
Control for any reason other than because of the Awardee’s death, Retirement,
Disability or Termination for Cause, each Option and Stock Appreciation Right
held by the Awardee (or a transferee) that is vested following such Termination
of Employment shall remain exercisable until the earlier of the third (3rd)
anniversary of such Termination of Employment (or any later date until which it
would remain exercisable under such circumstances by its terms) or the
expiration of its original term. In the event of an Awardee’s Termination of
Employment more than two (2) years after a Change of Control, or within two (2)
years after a Change of Control because of the Awardee’s death, Retirement,
Disability or Termination for Cause, the provisions of Sections 8(h) and 10 of
the Plan shall govern (as applicable).
 
     (iii) On the date that such Change of Control occurs, the restrictions and
conditions applicable to any or all Stock Awards, Other Stock-Based Awards and
Cash Awards shall lapse and such Awards shall be fully vested. Unless otherwise
provided in an Award at the Grant Date, upon the occurrence of a Change of
Control, any performance based Award shall be deemed fully earned at the target
amount as of the date on which the Change of Control occurs. All Stock Awards,
Other Stock-Based Awards and Cash Awards shall be settled or paid within thirty
(30) days of vesting hereunder. Notwithstanding the foregoing, if the Change of
Control would not qualify as a permissible date of distribution under Section
409A(a)(2)(A) of the Code, and the regulations thereunder, the Awardee shall be
entitled to receive the Award from the Company on the date that would have
applied absent this provision, with interest in the case of Cash Awards from the
vesting date to the payment date at the applicable federal mid-term rate under
Section 7872 of the Code in effect for the month in which the Change of Control
occurred.
 
     (c) Section 409A. Notwithstanding the foregoing: (i) any adjustments made
pursuant to Section 16(a) of the Plan to Awards that are considered “deferred
compensation” within the meaning of Section 409A of the Code shall be made in
compliance with the requirements of Section 409A of the Code; (ii) any
adjustments made pursuant to Section 16(a) of the Plan to Awards that are not
considered “deferred compensation” subject to Section 409A of the Code shall be
made in such a manner as to ensure that after such adjustment, the Awards either
continue not to be subject to Section 409A of the Code or comply with the
requirements of Section 409A of the Code; (iii) the Administrator shall not have
the authority to make any adjustments pursuant to Section 16(a) of the Plan to
the extent that the existence of such authority would cause an Award that is not
intended to be subject to Section 409A of the Code to be subject thereto; and
(iv) if any Award is subject to Section 409A of the Code, Section 16(b) of the
Plan shall be applicable only to the extent specifically provided in the Award
Agreement and permitted pursuant to Section 25 of the Plan in order to ensure
that such Award complies with Code Section 409A.
 
A-16
 

--------------------------------------------------------------------------------

 

     17. Amendment and Termination of the Plan.
 
     (a) Amendment and Termination. The Administrator may amend, alter or
discontinue the Plan or any Award Agreement, but any such amendment shall be
subject to approval of the shareholders of the Company in the manner and to the
extent required by Applicable Law. In addition, without limiting the foregoing,
unless approved by the shareholders of the Company and subject to Section 16(a),
no such amendment shall be made that would:
 
     (i) increase the maximum aggregate number of Shares which may be subject to
Awards granted under the Plan;
 
     (ii) reduce the minimum exercise price for Options or Stock Appreciation
Rights granted under the Plan;
 
     (iii) reduce the exercise price of outstanding Options or Stock
Appreciation Rights; or
 
     (iv) result in outstanding Options or Stock Appreciations Rights being
cancelled in exchange for cash, other Awards, or Options or Stock Appreciation
Rights with an exercise price that is less than the exercise price of the
original Options or Stock Appreciation Rights.
 
     (b) Effect of Amendment or Termination. No amendment, suspension or
termination of the Plan shall impair the rights of any Participant with respect
to an outstanding Award, unless mutually agreed otherwise between the
Participant and the Administrator, which agreement must be in writing and signed
by the Participant and the Company, except that no such agreement shall be
required if the Administrator determines in its sole discretion that such
amendment either (i) is required or advisable in order for the Company, the Plan
or the Award to satisfy any Applicable Law or to meet the requirements of any
accounting standard, or (ii) is not reasonably likely to significantly diminish
the benefits provided under such Award, or that any such diminishment has been
adequately compensated, except following a Change of Control. Termination of the
Plan shall not affect the Administrator’s ability to exercise the powers granted
to it hereunder with respect to Awards granted under the Plan prior to the date
of such termination.
 
     (c) Effect of the Plan on Other Arrangements. Neither the adoption of the
Plan by the Board or a Committee nor the submission of the Plan to the
shareholders of the Company for approval shall be construed as creating any
limitations on the power of the Board or any Committee to adopt such other
incentive arrangements as it or they may deem desirable, including without
limitation, the granting of restricted shares or restricted share units or stock
options otherwise than under the Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.
 
     18. Designation of Beneficiary.
 
     (a) An Awardee may file a written designation of a beneficiary who is to
receive the Awardee’s rights pursuant to Awardee’s Award or the Awardee may
include his or her Awards in an omnibus beneficiary designation for all benefits
under the Plan. To the extent that Awardee has completed a designation of
beneficiary while employed with the Company, such beneficiary designation shall
remain in effect with respect to any Award hereunder until changed by the
Awardee to the extent enforceable under Applicable Law.
 
     (b) Such designation of beneficiary may be changed by the Awardee at any
time by written notice. In the event of the death of an Awardee and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such Awardee’s death, the Company shall allow the legal representative
of the Awardee’s estate to exercise the Award.
 
A-17
 

--------------------------------------------------------------------------------

 

     19. No Right to Awards or to Employment.
 
     No person shall have any claim or right to be granted an Award and the
grant of any Award shall not be construed as giving an Awardee the right to
continue in the employ of the Company or its Affiliates. Further, the Company
and its Affiliates expressly reserve the right, at any time, to dismiss any
Employee or Awardee at any time without liability or any claim under the Plan,
except as provided herein or in any Award Agreement entered into hereunder.
 
     20. Legal Compliance.
 
     Shares shall not be issued pursuant to an Option, Stock Appreciation Right,
Stock Award or Other Stock-Based Award unless such Option, Stock Appreciation
Right, Stock Award or Other Stock-Based Award and the issuance and delivery of
such Shares shall comply with Applicable Law and shall be further subject to the
approval of counsel for the Company with respect to such compliance. Unless the
Awards and Shares covered by this Plan have been registered under the Securities
Act or the Company has determined that such registration is unnecessary, each
person receiving an Award and/or Shares pursuant to any Award may be required by
the Company to give a representation in writing that such person is acquiring
such Shares for his or her own account for investment and not with a view to, or
for sale in connection with, the distribution of any part thereof.
 
     21. Inability to Obtain Authority.
 
     To the extent the Company is unable to or the Administrator deems it
unfeasible to obtain authority from any regulatory body having jurisdiction,
which authority is deemed by the Company’s counsel to be advisable or necessary
to the lawful issuance and sale of any Shares hereunder, the Company shall be
relieved of any liability with respect to the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.
 
     22. Reservation of Shares.
 
     The Company, during the term of this Plan, will at all times reserve and
keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
 
     23. Notice.
 
     Any written notice to the Company required by any provisions of this Plan
shall be addressed to the Secretary of the Company and shall be effective when
received.
 
     24. Governing Law; Interpretation of Plan and Awards.
 
     (a) This Plan and all determinations made and actions taken pursuant hereto
shall be governed by the substantive laws, but not the choice of law rules, of
the state of Indiana, except as to matters governed by U.S. federal law.
 
     (b) In the event that any provision of the Plan or any Award granted under
the Plan is declared to be illegal, invalid or otherwise unenforceable by a
court of competent jurisdiction, such provision shall be reformed, if possible,
to the extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of the terms of the Plan and/or Award shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.
 
     (c) The headings preceding the text of the sections hereof are inserted
solely for convenience of reference, and shall not constitute a part of the
Plan, nor shall they affect its meaning, construction or effect.
 
     (d) The terms of the Plan and any Award shall inure to the benefit of and
be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
 
A-18
 

--------------------------------------------------------------------------------

 

     25. Section 409A.
 
     It is the intention of the Company that no Award shall be “deferred
compensation” subject to Section 409A of the Code, unless and to the extent that
the Administrator specifically determines otherwise, and the Plan and the terms
and conditions of all Awards shall be interpreted accordingly. The terms and
conditions governing any Awards that the Administrator determines will be
subject to Section 409A of the Code, including any rules for elective or
mandatory deferral of the delivery of cash or Shares pursuant thereto and any
rules regarding treatment of such Awards in the event of a Change of Control,
shall be set forth in the applicable Award Agreement, deferral election forms
and procedures, and rules established by the Administrator, and shall comply in
all respects with Section 409A of the Code. The following rules will apply to
Awards intended to be subject to Section 409A of the Code (“409A Awards”):
 
     (a) If a Participant is permitted to elect to defer an Award or any payment
under an Award, such election will be permitted only at times in compliance with
Code Section 409A, including applicable transition rules thereunder.
 
     (b) The Company shall have no authority to accelerate distributions
relating to 409A Awards in excess of the authority permitted under Section 409A.
 
     (c) Any distribution of a 409A Award following a Termination of Employment
that would be subject to Code Section 409A(a)(2)(A)(i) as a distribution
following a separation from service of a “specified employee” as defined under
Code Section 409A(a)(2)(B)(i), shall occur no earlier than the expiration of the
six-month period following such Termination of Employment.
 
     (d) In the case of any distribution of a 409A Award, if the timing of such
distribution is not otherwise specified in the Plan or an Award Agreement or
other governing document, the distribution shall be made not later than the end
of the calendar year during which the settlement of the 409A Award is specified
to occur.
 
     (e) In the case of an Award providing for distribution or settlement upon
vesting or the lapse of a risk of forfeiture, if the time of such distribution
or settlement is not otherwise specified in the Plan or an Award Agreement or
other governing document, the distribution or settlement shall be made not later
than March 15 of the year following the year in which the Award vested or the
risk of forfeiture lapsed.
 
     26. Limitation on Liability.
 
     The Company and any Affiliate which is in existence or hereafter comes into
existence shall not be liable to a Participant, an Employee, an Awardee or any
other persons as to:
 
     (a) The Non-Issuance of Shares. The non-issuance or sale of Shares as to
which the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and
 
     (b) Tax or Exchange Control Consequences. Any tax consequence expected, but
not realized, or any exchange control obligation owed, by any Participant,
Employee, Awardee or other person due to the receipt, exercise or settlement of
any Option or other Award granted hereunder.
 
     27. Unfunded Plan.
 
     Insofar as it provides for Awards, the Plan shall be unfunded. Although
bookkeeping accounts may be established with respect to Awardees who are granted
Stock Awards or Other Stock-Based Awards under this Plan, any such accounts will
be used merely as a bookkeeping convenience. The Company shall not be required
to segregate any assets which may at any time be represented by Awards, nor
shall this Plan be construed as providing for such segregation. Neither the
Company nor the Administrator shall be deemed to be a trustee of stock or cash
to be awarded under the Plan. Any liability of the Company to any Participant
with respect to an Award shall be based solely upon any contractual obligations
which may be created by the Plan; no such obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. Neither the Company nor the Administrator shall be required to give any
security or bond for the performance of any obligation which may be created by
this Plan.
 
A-19
 

--------------------------------------------------------------------------------

 

     28. Foreign Employees.
 
     Awards may be granted hereunder to Employees who are foreign nationals, who
are located outside the United States or who are not compensated from a payroll
maintained in the United States, or who are otherwise subject to (or could cause
the Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Administrator,
be necessary or desirable to foster and promote achievement of the purposes of
the Plan, and, in furtherance of such purposes, the Administrator may make such
modifications, amendments, procedures, or subplans as may be necessary or
advisable to comply with such legal or regulatory provisions.
 
     29. Tax Withholding.
 
     Each Participant shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to any
Award under the Plan no later than the date as of which any amount under such
Award first becomes includible in the gross income of the Participant for any
tax purposes with respect to which the Company has a tax withholding obligation.
Unless otherwise determined by the Company, withholding obligations may be
settled with Shares, including Shares that are part of the Award that gives rise
to the withholding requirement; provided, however, that not more than the
legally required minimum withholding may be settled with Shares. The obligations
of the Company under the Plan shall be conditional on such payment or
arrangements, and the Company and its Affiliates shall, to the extent permitted
by law, have the right to deduct any such taxes from any vested Shares or any
other payment due to the Participant at that time or at any future time. The
Administrator may establish such procedures as it deems appropriate, including
making irrevocable elections, for the settlement of withholding obligations with
Shares.
 
A-20
 

--------------------------------------------------------------------------------